FILED
                                                                                 January 12, 2022
                                                                                 EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
                             STATE OF WEST VIRGINIA                                  OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


In re D.B.

No. 20-0782 (Wyoming County 20-JD-17, 18, 19)


                              MEMORANDUM DECISION


        Petitioner D.B., 1 by counsel Timothy P. Lupardus, appeals the September 25, 2020, order
of the Circuit Court of Wyoming County, transferring him from juvenile to adult status.
Respondent the State of West Virginia, by counsel Patrick Morrisey and Andrea Nease Proper,
argues that a transfer to adult status may be appropriate, but concedes that this case should be
remanded to the circuit court for further proceedings in accordance with West Virginia Code § 49-
4-710, to determine whether petitioner is subject to a mandatory or permissive transfer.

        The Court has considered the parties’ submissions and the record on appeal. The facts and
legal arguments are adequately presented, and the decisional process would not be significantly
aided by oral argument. This case satisfies the “limited circumstances” requirement of Rule 21(d)
of the West Virginia Rules of Appellate Procedure and is appropriate for a memorandum decision
rather than an opinion. For the reasons expressed below, the decision of the circuit court is
reversed, and this case is remanded to the circuit court for entry of an order consistent with this
decision.

        On September 4, 2020, the Pineville Police Department executed a search warrant on a
residence. Petitioner, who was then sixteen years old, was inside the residence at the time of the
search. During the search, police recovered over $5,000 in cash and a “large chunk of what [was]
believed to be heroin” from another juvenile in the residence. Inside the other juvenile’s jacket
was a large amount of methamphetamine and a powdery substance. Testing revealed the presence
of Fentanyl in the drugs seized.

        The State charged petitioner as a delinquent. The charging document noted that he
committed three crimes that, if committed by an adult, would constitute felony offenses. Those
charges were possession of fentanyl with intent to deliver, possession of heroin with intent to
deliver, and possession of methamphetamine with intent to deliver. The State moved to transfer

       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); In re Jeffrey R.L., 190 W. Va. 24, 435 S.E.2d 162 (1993); State v.
Edward Charles L., 183 W. Va. 641, 398 S.E.2d 123 (1990).
                                                 1
the matter to adult status pursuant to a previous version of the transfer statute, West Virginia Code
§ 49-5-10(d)(1). 2 At all times relevant to this matter, however, West Virginia Code § 49-4-710,
was the operative transfer statute. 3 The State explained that petitioner’s crimes were serious in


       2
           West Virginia Code § 49-5-10(d)(1) was effective until May 17, 2015.
       3
           West Virginia Code § 49-4-710 provides, in pertinent part, as follows:

       (a) Upon written motion of the prosecuting attorney filed at least eight days prior
       to the adjudicatory hearing and with reasonable notice to the juvenile, his or her
       counsel, and his or her parents, guardians or custodians, the court shall conduct a
       hearing to determine if juvenile jurisdiction should or must be waived and the
       proceeding transferred to the criminal jurisdiction of the court. Any motion filed in
       accordance with this section is to state, with particularity, the grounds for the
       requested transfer, including the grounds relied upon as set forth in subsection (d),
       (e), (f) or (g) of this section, and the burden is upon the state to establish the grounds
       by clear and convincing evidence. Any hearing held under this section is to be held
       within seven days of the filing of the motion for transfer unless it is continued for
       good cause.
       ....
       (c) The court shall transfer a juvenile proceeding to criminal jurisdiction if a
       juvenile who has attained the age of fourteen years makes a demand on the record
       to be transferred to the criminal jurisdiction of the court. The case may then be
       referred to magistrate or circuit court for further proceedings, subject to the court’s
       jurisdiction.
       (d) The court shall transfer a juvenile proceeding to criminal jurisdiction if there is
       probable cause to believe that:
       (1) The juvenile is at least fourteen years of age and has committed the crime of
       treason under section one, article one, chapter sixty-one of this code; the crime of
       murder under sections one, two and three, article two of that chapter; the crime of
       robbery involving the use or presenting of firearms or other deadly weapons under
       section twelve, article two of that chapter; the crime of kidnapping under section
       fourteen-a of article two of that chapter; the crime of first degree arson under section
       one, article three of that chapter; or the crime of sexual assault in the first degree
       under section three, article eight-b of that chapter;
       (2) The juvenile is at least fourteen years of age and has committed an offense of
       violence to the person which would be a felony if the juvenile was an adult.
       However, the juvenile has been previously adjudged delinquent for the commission
       of an offense of violence to the person which would be a felony if the juvenile was
       an adult; or
       (3) The juvenile is at least fourteen years of age and has committed an offense
       which would be a felony if the juvenile was an adult. However, the juvenile has
       been twice previously adjudged delinquent for the commission of an offense which
       would be a felony if the juvenile was an adult.

                                                                                (continued . . .)
                                                   2
(e) The court may transfer a juvenile proceeding to criminal jurisdiction if there is
probable cause to believe that the juvenile would otherwise satisfy the provisions
of subdivision (1), subsection (d) of this section, but who is younger than fourteen
years of age.
....
(g) The court may, upon consideration of the juvenile’s mental and physical
condition, maturity, emotional attitude, home or family environment, school
experience and similar personal factors, transfer a juvenile proceeding to criminal
jurisdiction if there is probable cause to believe that:
(1) The juvenile, who is at least fourteen years of age, has committed an offense of
violence to a person which would be a felony if the juvenile was an adult;
(2) The juvenile, who is at least fourteen years of age, has committed an offense
which would be a felony if the juvenile was an adult. However, the juvenile has
been previously adjudged delinquent for the commission of a crime which would
be a felony if the juvenile was an adult;
(3) The juvenile, who is at least fourteen years of age, used or presented a firearm
or other deadly weapon during the commission of a felony; or
(4) The juvenile has committed a violation of section four hundred one, article four,
chapter sixty-a of this code which would be a felony if the juvenile was an adult
involving the manufacture, delivery or possession with the intent to deliver a
narcotic drug. For purposes of this subdivision, the term narcotic drug has the same
definition as that set forth in section one hundred one, article one of that chapter;
(5) The juvenile has committed the crime of second degree arson as defined in
section two, article three, chapter sixty-one of this code involving setting fire to or
burning a public building or church. For purposes of this subdivision, the term
public building means a building or structure of any nature owned, leased or
occupied by this state, a political subdivision of this state or a county board of
education and used at the time of the alleged offense for public purposes. For
purposes of this subdivision, the term church means a building or structure of any
nature owned, leased or occupied by a church, religious sect, society or
denomination and used at the time of the alleged offense for religious worship or
other religious or benevolent purpose, or as a residence of a minister or other
member of clergy.
(h) For purposes of this section, the term offense of violence means an offense
which involves the use or threatened use of physical force against a person.
(i) If, after a hearing, the court directs the transfer of any juvenile proceeding
to criminal jurisdiction, it shall state on the record the findings of fact and
conclusions of law upon which its decision is based or shall incorporate
findings of fact and conclusions of law in its order directing transfer.
(j) A juvenile who has been transferred to criminal jurisdiction pursuant to
subsection (e), (f) or (g) of this section, by an order of transfer, has the right to
either directly appeal an order of transfer to the supreme court of appeals or to
appeal the order of transfer following a conviction of the offense of transfer. If the

                                                                       (continued . . .)
                                          3
nature, that petitioner’s closeness to the age of majority supported a finding that he should be held
responsible as an adult, and that petitioner posed a danger to the community. Petitioner objected
to this motion noting that he was a high school student, he maintained employment throughout the
summer and after school and there was “nothing exceptional in the way of history that would
justify the transfer [to adult jurisdiction].”. At a hearing on the motion, the State argued that the
transfer was appropriate pursuant to West Virginia Code § 49-4-710.

        The circuit court found that petitioner was sixteen years old and that he was charged with
committing three acts that, if committed by an adult, would constitute felony offenses. Thus, the
circuit court granted the State’s motion to transfer petitioner to adult jurisdiction. The circuit
court’s order, however, suggested that the transfer was based on West Virginia Code § 49-5-10(d),
that was no longer in effect.

        Petitioner appeals. Each of petitioner’s four assignments of error attack the circuit court’s
decision to transfer him to adult jurisdiction. He claims that the circuit (1) court erred in failing to
make factual findings regarding petitioner’s mental and physical condition, maturity, emotional
attitude, home or family environment, school experience, and similar personal factors, as the court
failed to take any evidence or proffers; (2) erred in issuing an order relying on a statute which does
not exist and interpreting the juvenile transfer as mandatory rather than permissive; (3) erred in
failing to make any of the considerations required by West Virginia Code § 49-4-710(g); and (4)
relied on an incorrect statute.

        “Where the issue on an appeal from the circuit court is clearly a question of law or
involving an interpretation of a statute, we apply a de novo standard of review.” Syl. Pt. 1, Chrystal
R.M. v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415 (1995). Accordingly, our review the circuit
court’s application of West Virginia Code § 49-4-710, is de novo.




       juvenile exercises the right to a direct appeal from an order of transfer, the notice
       of intent to appeal and a request for transcript is to be filed within ten days from the
       date of the entry of any order of transfer, and the petition for appeal is to be
       presented to the Supreme Court of Appeals within forty-five days from the entry of
       the order of transfer. Article five, chapter fifty-eight of this code pertaining to the
       appeals of judgments in civil actions applies to appeals under this chapter except as
       modified in this section. The court may, within forty-five days of the entry of the
       order of transfer, by appropriate order, extend and reextend the period in which to
       file the petition for appeal for additional time, not to exceed a total extension of
       sixty days, as in the court’s opinion may be necessary for preparation of the
       transcript. However, the request for a transcript was made by the party seeking
       appeal within ten days of entry of the order of transfer. In the event any notice of
       intent to appeal and request for transcript be timely filed, proceedings in criminal
       court are to be stayed upon motion of the defendant pending final action of the
       Supreme Court of Appeals.

(Emphasis added.)
                                                   4
        Transfers from juvenile to adult jurisdiction are governed by West Virginia Code § 49-4-
710, which provides for both mandatory and permissive transfers. Inasmuch as the circuit court
herein did not consider whether petitioner’s transfer should be a mandatory or permissive transfer,
the State concedes that this case should be remanded so that the circuit court may evaluate whether
transfer is mandated under West Virginia Code § 49-4-710(d)(3) or whether permissive transfer
should be effectuated in accordance with West Virginia Code § 49-4-710(g).

         Upon our review of the record, we agree that the circuit court referenced a transfer statute
that was no longer in effect at the time petitioner’s transfer was considered. Further, the circuit
court failed to make the requisite findings prior to transferring petitioner to adult jurisdiction.
Accordingly, we reverse the circuit court’s order and remand this matter for further proceedings
so that the circuit court may evaluate whether petitioner’s transfer is mandated under West Virginia
Code § 49-4-710(d)(3) or whether it is a permissive transfer in accordance with West Virginia
Code § 49-4-710(g). 4 Further, if the court orders the transfer to criminal jurisdiction, we direct the
circuit court to “state on the record the findings of fact and conclusions of law upon which its
decision is based or [] incorporate findings of fact and conclusions of law in its order directing
transfer” in accordance with West Virginia Code § 49-4-710(i).

        For the foregoing reasons, the circuit court’s September 25, 2020, order is hereby reversed,
and the case is remanded to the circuit court to apply West Virginia Code § 49-4-710, consistent
with this decision.

                                                            Reversed and remanded with directions.

ISSUED: January 12, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice William R. Wooton




       4
          If the circuit court believes that permissive transfer is appropriate, we would instruct the
court to consider the “juvenile’s mental and physical condition, maturity, emotional attitude, home
or family environment, school experience and similar personal factors” as referenced in this
section.
                                                  5